 1 MCGREGOR W. SCOTT
   United States Attorney
 2 CAMERON L. DESMOND
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                                 IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                             CASE NO. 2:19-CR-00141-KJM

12                                  Plaintiff,             STIPULATION AND ORDER COMMITTING
                                                           DEFENDANT TO THE CUSTODY OF THE
13                            v.                           ATTORNEY GENERAL FOR PSYCHIATRIC
                                                           TREATMENT PURSUANT TO 18 U.S.C. § 4241(d)
14
     ADAM FULLER,                                          DATE: February 24, 2020
15                                                         TIME: 9:00 a.m.
                                    Defendant.             COURT: Hon. Kimberly J. Mueller
16

17

18                                                     STIPULATION

19            Plaintiff, United States of America, by and through its counsel of record, and defendant, Adam

20 Fuller, by and through his counsel of record, hereby stipulate as follows:

21         1. On February 3, 2020, Doctor Robin F. Lin, MD, produced by email to the United States and the

22            Court a psychiatric evaluation summary report (“summary report”). The summary report

23            described an examination of the defendant for purposes of determining whether he is competent

24            to stand trial; i.e., whether he is “suffering from a mental disease or defect rendering him

25            incompetent to the extent that he is unable to understand the nature and consequences of the

26            proceedings against him or to assist properly in his defense.” 18 U.S.C. § 4241(d). The

27            summary report was filed under seal. ECF 41.

28 / / /


      STIPULATION AND ORDER                                1
 1     2. Dr. Lin concluded in the summary report that the defendant is incompetent to stand trial. Based

 2        on his evaluation, a separate psychological evaluation conducted on September 18, 2019, and the

 3        defendant’s statements to the case agent, Dr. Lin concluded that the defendant “does have the

 4        capacity to understand the nature and consequences of the proceedings,” but “is not able to

 5        properly assist in his defense with his counsel due to his delusions.” Summary report at 6.

 6     3. Both parties agree with the summary report’s conclusion that the defendant is incompetent to

 7        stand trial.

 8     4. Both parties agree that pursuant to 18 U.S.C. § 4241(d)(1), the defendant should be committed to

 9        the custody of the Attorney General forthwith for treatment in a suitable medical facility for such

10        a reasonable period of time, not to exceed four months, as is necessary to determine whether

11        there is a substantial probability that in the foreseeable future the defendant will attain the

12        capacity to permit the proceedings to go forward.

13     5. Both parties request an exclusion of time from the date of this order until such time as the Court

14        determines that the defendant’s mental condition is so improved that the trial may proceed,

15        pursuant to 18 U.S.C. § 3161(h)(1)(A), (h)(4), (h)(7)(A), (h)(7)(B)(iv), and Local Codes A, N,

16        and T4, and upon the need for competency restoration, and defense preparation, and the Court’s

17        finding that the end of justice served by granting such continuance outweigh the best interests in

18        the public and the defendant in a speedy trial.

19        IT IS SO STIPULATED.

20

21   Dated: February 20, 2020                                MCGREGOR W. SCOTT
                                                             United States Attorney
22

23                                                           /s/ CAMERON L. DESMOND
                                                             CAMERON L. DESMOND
24                                                           Assistant United States Attorney
25

26   Dated: February 20, 2020                                /s/ Linda Allison
                                                             Linda Allison
27                                                           Counsel for Defendant
                                                             Adam Fuller
28


     STIPULATION AND ORDER                               2
 1                                         FINDINGS AND ORDER

 2          The Court, having considered the psychiatric evaluation summary report submitted by Dr. Robin

 3 F. Lin, MD, on February 3, 2020, as well as the stipulation of the parties, hereby orders that the

 4 defendant be committed to the custody of the Attorney General forthwith for treatment in a suitable

 5 medical facility for such a reasonable period of time, not to exceed four months, as is necessary to

 6 determine whether there is a substantial probability that in the foreseeable future the defendant will

 7 attain the capacity to permit the proceedings to go forward.

 8          The United States Marshals are hereby directed to deliver custody of the defendant to the

 9 Attorney General forthwith for such treatment.

10          The Court further excludes time from the date of this order until such time as the Court

11 determines that the defendant’s mental condition is so improved that the trial may proceed, pursuant to

12 18 U.S.C. § 3161(h)(1)(A), (h)(4), (h)(7)(A), (h)(7)(B)(iv), and Local Codes A, N, and T4, and upon the

13 need for competency restoration, and defense preparation, and the Court’s finding that the end of justice

14 served by granting such continuance outweigh the best interests in the public and the defendant in a

15 speedy trial.

16          IT IS SO ORDERED.

17 DATED: February 21, 2020.

18

19

20

21

22

23

24

25

26

27

28


      STIPULATION AND ORDER                              3
